  Case 19-34993-KRH          Doc 175-5   Filed 12/11/20 Entered 12/11/20 18:51:35              Desc Ex
                                          E Page 1 of 4

Creditor                                  Type           scheduled    claimed      Allowed Priority
Employee wages                            507(a)(4)               0         28,000                  28,000
Employee Benefits (Anthem)                507(a)(5)          26,571         28,153
Employee Benefits (United Health Care)                                      89,254
IRS Priority                              507(8)(C )        692,610    617,765.60                 617,765
Henrico Cty (property)                    507(a)(8)(B)        3,333       7,591.46                7591.46
Henrico Cty (Bus Lic)                     507(a)(8)(A)                    3,735.10                   3735
City of VB (Bus Lic)                      507(a)(8)(A)        9,012                                  9012
City of VB                                507(a)(8)(A)
City of Ches. (Bus lic)                   507(a)(8)(A)       10,294    10,813.17                   10813
VEC Unemployment                          507(a)(8)          39,164       39,164                   39164
Va Dept of Tax (WH)                       507(a)(8)          88,851       80,610                   88851
                                          Unsecured                       28,558
IRS Secured                                                 219,272     189,070
DMAS                                                         66,239    66,956.05
Direct Capital                            Secured            31,604    28,718.31
M&M Auto                                  Secured             3,870
On Deck                                   Secured*           40,269       40,266
Kabbage                                   Secured*           19,885    15,384.37
SPG Advance                               Secured*           53,501
Knight Capital                            Secured*           57,500    60,357.91
ADP                                                           4,686
Paychex                                                       4,041
AF Byrd                                                      10,090
Anthem, Inc.                                                  6,656
AT&T                                                          5,245
Christian & Barton                                           22,023    22,757.81
Parker, Pollard, Wilton & Peaden                             25,740    29,446.64
Hogge Law                                                    15,303    16,291.45
Crowgey & Associates                                          1,971     2,183.37
The Hartford                                                  2,397
Hirschler Fleischer Attorneys                                 2,740      2,739.50
E-Fax                                                           432
Lauris Online                                                 5,679
Central Reach                                                13,022
Pitney Bowes                                                  4,041
Relias Learning                                               4,390
Shred-It x7575                                                4,082
Staples, Inc.                                                 6,932
Stewart Financial Services                                   14,184
The Nesbitt Law Firm                                         12,092
Tierpoint                                                     7,267
 Wilson Law Group                                               835
Windstream x0174                                            127,261
  Case 19-34993-KRH     Doc 175-5   Filed 12/11/20 Entered 12/11/20 18:51:35   Desc Ex
                                     E Page 2 of 4

Windstream x2149
SafeCo Inc.                                         12,523
Parker Pollard                                      25,740
Porter Realty                                       12,969
Ballantine Manor                                     8,676    6,552.82
Miller Mechanical                                    3,626
Atlantic Constructors                                2,900    7,905.91
The Flying Locksmiths                                1,094
Patient First                                          967
IRS Gen. Unsecured                                            265,913
Capital One                                                     233.69
Jackson Lewis                                       36,485      37,019
Verizon                                                          8,460
AmTrust                                              6,657   13,276.05
Accident Fund                                       19,717
  Case 19-34993-KRH      Doc 175-5   Filed 12/11/20 Entered 12/11/20 18:51:35   Desc Ex
                                      E Page 3 of 4

Allowed as Secured




               189070
                     0
              28718.31
                 3870
Case 19-34993-KRH   Doc 175-5   Filed 12/11/20 Entered 12/11/20 18:51:35   Desc Ex
                                 E Page 4 of 4
